Opinion by
William W. Pontee, J.,
The rule deducible from the Pennsylvania authorities is formulated thus, in 4 Pepper and Lewis’s Digest of Decisions, 6288: “ The law implies no promise on the part of a parent to pay for services rendered, or support or attendance given, by the child as such, even after the child has become of age, and in the absence of clear and distinct proof of an expressed contract, no allowance can be made or recovery had from a parent’s estate on such a claim.” This rule is applicable to the case at bar. The court below holds that there was sufficient proof of a prior and existing contract to pay for the services rendered by the claimant to her mother.
Where a question of fact has been passed upon by an adjudicating judge and by the court on exceptions, the appellate courts rarely disturb the conclusion reached. In this case, however, we are constrained to hold that the evidence presented was not adequate to prove the existence of a contract to pay. To reverse the order of the court below doubtless bears hardly upon the claimant. The conduct of the appellants has been not improperly characterized by the learned judge of the court below as evincing “undisguised selfishness.” We cannot refuse, however, to give effect to a salutary rule of law because in a particular instance it results in apparent hardship.
The decree of the court below is based upon findings that the decedent gave the control of her deposit book in the savings bank to the appellant and permitted her to withdraw moneys for the payment of some of the expenses attendant upon the decedent’s illness ; that the decedent requested her daughter to withdraw the balance, for the reason that she desired her daughter to have it all before her death; that this was accompanied with the declarations by the decedent that her daughter should have what *174might remain of the decedent’s estate, and that some of the declarations were made in the presence of the claimant. The balance of the deposit was not withdrawn by the daughter. These are the grounds upon which the claimant relied in asserting a contract to pay. The testimony itself is, in part, given by witnesses not fully familiar with the English language. The substance of the testimony is, however, as stated above. Taken as strongly as it in fairness can be, it is not sufficiently clear and distinct proof of an express contract.
The decree of the court below is therefore reversed, and the record is remitted that distribution of the estate may be made in accordance with the views herein expressed.